         Case 3:15-cv-00675-JBA Document 1416 Filed 01/22/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

          v.                                              Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                          January 23RD, 2020
                        Relief Defendants.


 NOTICE OF APPEAL ON RULING GRANTING RECEIVER’S MOTIONS FOR FEES
                            [DOC. #1415]


         Notice is hereby given that the pro se Defendant in the aforementioned case, hereby

appeals to the United States Court of Appeals for the Second Circuit from ruling on Receivers

motions for fees that the district court entered:

         1.     Ruling Granting Receiver’s Motions for Fes [Doc. #1415 dated 22ND January
2020].


                                                        Respectfully Submitted,



Dated:          January 23RD, 2020                      /s/ Iftikar Ahmed
                                                        ____________________________
                                                        Iftikar A. Ahmed
                                                        C/O Advocate Anil Sharma
                                                        Government Place East
                                                        Kolkata 700069, India
                                                        Tel: +91.98.30.089.945
                                                        Email: iftyahmed@icloud.com
                                                        Pro Se

                                                    1
        Case 3:15-cv-00675-JBA Document 1416 Filed 01/22/20 Page 2 of 2



                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov



 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              2
